Order denying motion to compel acceptance of notice of appeal from order vacating assessment, made pursuant to the Charter of the City of Mount Vernon (Laws of 1922, chap. 490, § 232) affirmed, with ten dollars costs and disbursements. We think the order of the Special Term was final and not appealable under the express provisions of the charter. The charter provision containing the limitation on the right to appeal is identical with the provision of Second Class Cities Law, section 165. Provisions for summary review and decision in such matters are not new (Matter of Dodd, 27 N. Y. 629) and have been recently considered and approved by the Court of Appeals on an appeal from a judgment in an equity action involving the validity of assessments. (N. Y. C. & H. R. R. R. Co. v. City of Yonkers, 238 N. Y. 165, 178, 179.) Kelly, P. J., Rich, Manning, Young and Lazansky, JJ., concur.